OPINION
Opinion by
Chief Justice MORRISS.
Roy Jon has filed a petition for writ of mandamus in which he asks this Court to order correctional officers and other employees of the Texas Department of Criminal Justice-Institutional Division to stop retaliatory practices.
This Court has jurisdiction to issue a writ of mandamus against “a judge of a district or county court in the court of appeals district.” Tex. Gov’t Code Ann. § 22.221(b) (Vernon Supp.2003). We do not have authority to issue a writ of mandamus against any of the individuals named in his petition.
We dismiss for want of jurisdiction the petition for writ of mandamus.